Citation Nr: 1104581	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 
percent for migraine and tension headaches.

3.  Entitlement to an initial disability rating in excess of 20 
percent for a low back disability.

4.  Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability.

5.  Entitlement to an initial disability rating in excess of 10 
percent for a left knee disability.   




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION


The Veteran had active military service from August 2001 to 
February 2002 and from October 2003 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2010 the Veteran filed a claim for a total 
disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).  The record 
before the Board does not show that the RO has responded 
to this claim.  Therefore, it is referred to the RO for 
appropriate action.


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Veteran submitted a written statement indicating her 
desire to withdraw all the issues on appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b)(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  The record reflects that the Veteran filed a 
timely Notice of Disagreement with the disability ratings 
assigned in the May 2007 rating decision for PTSD, migraine and 
tension headaches, a low back disability, a right knee 
disability, and a left knee disability.  In addition, she 
perfected her appeal with respect to these issues with the 
submission of a timely Substantive Appeal following the issuance 
of the Statement of the Case.

However, a Substantive Appeal may be withdrawn in writing by an 
appellant or an appellant's authorized representative at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Except for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  A review of the record shows 
that, in a written statement received in November 2010, the 
Veteran informed the Board that she no longer wished to pursue 
her appeal of the disability ratings assigned for PTSD, migraine 
and tension headaches, a low back disability, a right knee 
disability, and a left knee disability.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran 
has withdrawn her Substantive Appeal with respect to these 
issues.  Accordingly, the Board does not have jurisdiction to 
decide the appeal for these benefits.





ORDER

The appeal for entitlement to a disability rating in excess of 70 
percent for PTSD is dismissed.

The appeal for entitlement to a disability rating in excess of 50 
percent for tension and migraine headaches is dismissed.

The appeal for entitlement to a disability rating in excess of 20 
percent for a low back disability is dismissed.

The appeal for entitlement to a disability rating in excess of 10 
percent for a right knee disability is dismissed.

The appeal for entitlement to a disability rating in excess of 10 
percent for a left knee disability is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


